MAUGHAN, Justice
(concurring).
In concurring with the opinion of Mr. Justice Tuckett, I wish to observe that, although the statute in question does not by its terms require notice, the requirement of a reasonable notice must be presumed. Here, by a fortuitous chain of events, it appears that sufficient notice materialized to give all those concerned an opportunity *489to be heard. But for these fortunate circumstances, I would conclude that the three-column-inches, published twice, in the local weekly newspaper, were insufficient (both in content and frequency) to give sufficient notice to all those entitled to be heard. The published notices appear to be designed more to conceal than to reveal. What notice is reasonable may depend upon the circumstances. At present, it is within the discretion of the County Commission; which discretion is subject to review by the courts to determine if it is abused. This statute will produce more such litigation if legislation does not require more and better information, about the actions of government, to be given the tax-paying public.
CROCKETT, J., concurs in the opinion of MAUGHAN, J.